DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on September 13, 2021. 
Claims 1, 3-4, 9-11, 13-15, and 19-22 have been amended.
Claims 23-25 are new. 
Claims 6, and 16 have been canceled. 
Claims 1-5,7-15, and 17-25 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 9, filed September 13, 2021, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. Applicant has amended the abstract to less than 150 words. 
Applicant’s arguments, see Pg. 9, filed September 13, 2021, with respect to the claim 21 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. Applicant has corrected the minor informalities in the claim. 
Applicant’s arguments, see Pg. 9-10, filed September 13, 2021, with respect to the claims 6, and 11-22 have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. Applicant has removed the claim language that was previously not described in the specification.

Applicant’s arguments, see Pg. 10-12, filed September 13, 2021, with respect to Claims 1-22 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claim 1, Applicant argues that “the Office has not shown  that the proposed combination of references suggest” the compressed first and compressed second images are displayed to generate a motion video sequence. However, Applicant has amended claim 1 to include the new limitation. Sehnert discloses displaying the images at a frame rate in [0066], [0073], and [0079]. 
Applicant further argues that Sehnert, Sproul and Nicolas fail to disclose the first and second compressed images have a byte size that is less than the first and second x-ray image by a factor of 16 or more. This argument is persuasive. Applicant has added a limitation that is similar to the subject matter of claims 6 and 16. The Examiner used Nicolas to reject claims 6 and 16. Sehnert and Sproul fail to disclose the first and second compressed images have a byte size that is less than the first and second x-ray image by a factor of 16. Nicolas teaches compressing an image by a factor ranging from 15 to 1 and 5 to 1 but fails to teach compressing images by a factor of 16 or more. Applicant has amended claims 11 and 21 to include similar limitations. 
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claims 1-20, Applicant argues that the term “about” is not indefinite “since terms of degree are not necessarily indefinite” and cites MPEP 2173.05(b). However, as noted in the previous Office action, the claim and specification fails to define the range of frames per second (claims 1, 5, 11, and 15) covered , and the range of time .
Regarding the drawing objection, Applicant states that the drawings amendments have overcome the objection. However, Applicant has not amended the drawings to show the removable power source and the trigger. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable power source, the trigger and the foot switch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claims 1-5, 7-10, and 21-24 are objected to because of the following informalities:
Regarding claim 1, “the portable x-ray imaging device” in line 6 should be change to “the x-ray imaging device” in order to correct the lack of antecedence. Claims 2-5, 9-10, and 23-24 are objected to by virtue of their dependency. 
Regarding claim 7, “the x-ray device” in line 1 should be changed to “x-ray imaging device” in order to correct the lack of antecedence.
Regarding claim 8, “the x-ray device” in line 2 should be changed to “x-ray imaging device” in order to correct the lack of antecedence.
Regarding claim 21, “xray” in line 3 should be changed to “X-ray” in order to correct a minor informality. Claim 22 is objected to by virtue of its dependency.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-15, 17-20, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the term "about" in the claim is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of 8 frames per second has been rendered indefinite by the term “about”. The claim and specification fail to define what range of frames per second is covered by the term “about”. The Examiner has interpreted the limitation as “at a frame rate of more than 8 frames per second”. 
Claim 1 recites the limitation "the compressed first x-ray image file" in lines 14-15 and “the compressed second x-ray image file” in line 15.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim limitations as “the compressed first x-ray image” and “the compressed second x-ray image”. Claims 2-4, 7-8, and 23-24 are rejected by virtue of their dependency. 
Regarding claim 5, the term "about" in the claim is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of frame rate ranges has been rendered indefinite by the term “about”. The claim and specification fail to define what range of frames per second is covered by the term “about”. The Examiner has interpreted the limitation as “the frame rate ranges from 10 to 15 frames per second”.
Regarding claim 9, the term "about" in the claim is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not 
Regarding claim 10, the term "about" in the claim is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of a first time has been rendered indefinite by the term “about”. The claim and specification fail to define what range of time is covered by the term “about”. The Examiner has interpreted the limitation as “less than 1 second”. 
Regarding claim 11, the term "about" in the claim is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of 8 frames per second has been rendered indefinite by the term “about”. The claim and specification fail to define what range of frames per second is covered by the term “about”. The Examiner has interpreted the limitation as “at a frame rate of more than 8 frames per second”. 
Claim 11 recites the limitation "the compressed first x-ray image file" in lines 15-16 and “the compressed second x-ray image file” in line 16.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim limitations as “the 
Regarding claim 15, the term "about" in the claim is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of frame rate ranges has been rendered indefinite by the term “about”. The claim and specification fail to define what range of frames per second is covered by the term “about”. The Examiner has interpreted the limitation as “the frame rate ranges from 10 to 15 frames per second”.
Regarding claim 19, the term "about" in the claim is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of a first time has been rendered indefinite by the term “about”. The claim and specification fail to define what range of time is covered by the term “about”. The Examiner has interpreted the limitation as “less than 5 seconds”. 
Regarding claim 20, the term "about" in the claim is a relative term which renders the claim indefinite.  The term "about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of a first time has been rendered indefinite by the term “about”. The claim and specification fail to define what range of time is covered by the term “about”. The Examiner has interpreted the limitation as “less than 1 second”. 
Allowable Subject Matter
Claims 1-5, 7-15, 17-20, and 23-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 21-22 would be allowable if rewritten or amended to overcome objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Sehnert (U.S. 2015/0223767), Turner (U.S. 2018/0108447), Sproul (U.S. 2014/0267330), and Nicolas (U.S. 2003/0035584).
Regarding claim 1, as best understood:
Sehnert discloses a real-time imaging method, comprising: 
providing a x-ray imaging device (Fig. 7, 740), the x-ray imaging device being portable (Fig. 7, 740), and the x-ray imaging device containing an internal power source ([0091], battery pack) and an internal power supply ([0091], battery pack; 
capturing a first x-ray image (Fig. 5, first image 68a; [0079]), having a first frame byte size ([0073], compression), using the x-ray imaging device (Fig. 5, series of images); 
compressing the first x-ray image, forming a compressed first x-ray image having a first byte size, using a compression process ([0073], image compression) performed by a processor  (Fig. 7, 710) located within the portable x-ray imaging device and then wirelessly transmitting the compressed first x-ray image to a display device ([0069] and [0073], image wirelessly transmitted); 
capturing a second x-ray image (Fig. 5, second image 68b; [0079]), having a second frame byte size ([0073]-[0079]), using the x-ray imaging device (Fig. 5, series of images);

displaying the compressed first and compressed second x-ray images on the display device ([0073] and [0079], image display) at a frame rate ([0066], frame rate), wherein the compressed first and second x-ray images are displayed to generate a motion video sequence ([0066], video rate display). 
Sproul teaches frame rate of more than 8 frames per second ([0020], frame rate over 8 frames per second).
Nicolas teaches the compressed first x-ray image has a byte size less than the first frame byte size by a factor and the compressed second x-ray image has a byte size less than the second frame byte size by a factor ([0045], factor of 15). 
However, Sehnert, Sproul, and Nicolas fail to disclose wherein the compressed first x-ray image has a frame byte size that is less than the frame byte size of the first frame byte size by a factor of 16 or more, and wherein the compressed second x-ray image has a frame byte size that is less than the frame byte size of the second frame byte size by a factor of 16 or more
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection and objections above. Claims 2-5, 7-10, and 23-24 are allowable by virtue of their dependency. 
Regarding claim 11, as best understood:
Sehnert discloses an imaging method, comprising: 

 capturing a first x-ray image (Fig. 5, first image 68a; [0079]), having a first frame byte size ([0073]-[0079]), using the x-ray imaging device (Fig. 5, series of images); 
compressing the first x-ray image ([0073], compression), forming a compressed first x-ray image having a first compressed image frame byte size ([0073]-[0079]), using a compression process ([0073], image compression) performed by a processor  (Fig. 7, 710) located within the x-ray imaging device and then wirelessly transmitting the compressed first x-ray image to a display device ([0069] and [0073], image wirelessly transmitted); 
capturing a second x-ray image (Fig. 5, second image 68b; [0079]) having a second frame byte size ([0073]-[0079]), using the x-ray imaging device (Fig. 5, series of images);
compressing the second x-ray image ([0073], image compression), forming a compressed second x-ray image having a second compressed image frame byte size ([0073]-[0079]), using the processor and then wirelessly transmitting the compressed second x-ray image to the display device ([0069] and [0073], image wirelessly transmitted); and
displaying the first and second x-ray images on the display device ([0073] and [0079], image display) at a frame rate ([0066], frame rate).
Turner teaches a trigger ([0028]) or a foot switch that can be activated while the x-ray imaging device is positioned by hand, and
capturing a first x-ray image using the x-ray imaging device by activating the trigger ([0028], activation of X-ray device using trigger).

Nicolas teaches the compressed first x-ray image has a byte size less than the first frame byte size by a factor and the compressed second x-ray image has a byte size less than the second frame byte size by a factor ([0045], factor of 15). 
However, Sehnert, Sproul, Turner, and Nicolas fail to disclose wherein the compressed first x-ray image has a frame byte size that is less than the frame byte size of the first frame byte size by a factor of 16 or more, and wherein the compressed second x-ray image has a frame byte size that is less than the frame byte size of the second frame byte size by a factor of 16 or more
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection and objections above. Claims 12-15, 17-20 and 25 are allowable by virtue of their dependency. 
Regarding claim 21:
Turner discloses a hand-held X-ray imaging device, comprising: 
a support arm (Fig. 1, 105, 150) with a housing enclosing an internal power supply ([0025], power supply) and an internal, removable power source ([0025], removable power source), the power source being replaceable ([0025], removable power source) and delivering 60 or more X- ray images using a single charge ([0025], delivers 60 or more x-ray images), the support arm being configured to rotate around an object (Fig. 6A, C-arm rotates around an object) to be analyzed while being held by a support structure  ([0030], attached to support structure), 

an X-ray detector (Fig. 1, 140) contained near the other end of the support arm (Fig. 1, detector 140 is attached opposite of the source 135); 
an internal processor ([0025], electronics) and supporting electronics ([0025], electronics); and
a trigger ([0028], trigger) or a foot switch that can be activated after the imaging device is properly positioned,
wherein the x-ray device is configured to be removable from the support structure and used in a stand-alone fashion for x-ray imaging ([0030], C-arm is easily attached and detached from the support structure).
Sehnert teaches an internal processor (Fig. 3, 122 and 134) and supporting electronics (Fig. 3, 122, 134, and 136) configured to compress an x-ray image ([0073], image compression) and wirelessly transmit the compressed x-ray image to an external display device ([0073], compressed image is transmitted to display).
Nicolas teaches compressing an x-ray image by a factor ([0045], factor of 15). 
However, Turner, Sehnert, and Nicolas fails to disclose compress an x-ray image by a factor of 16 or more. 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the objections above. Claim 22 is allowable by virtue of its dependency. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884